DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch (US 2013/0264097) in view of Niles et al. (US 2011/0192627) hereafter “Niles”.
Regarding claim 1, Lynch discloses a system (¶ [Abstract]) for use in high voltage applications comprising: an insulating structure (70) covering a conductor (52), the insulating structure having a retaining hole (where 30 is inserted); and a retaining pin (30) formed of an insulating material (¶ [0040]), the retaining pin being inserted through the retaining hole to prevent the insulating structure being inadvertently removed from over the conductor, the retaining pin having a grasping ring (34) at one end configured for receiving a tool at an end of a hot stick for inserting the pin in the retaining hole and removing the pin from the retaining hole (¶ [0048]), the retaining pin having a nose (36) at its other end, the nose being resiliently collapsible upon a compressive pressure being applied to the nose, a maximum width of the nose being greater than a diameter of the retaining hole (¶ [0043]), and the retaining pin having a body extending between the nose and the grasping ring (Fig. 5).
Lynch fails to disclose the body having a plurality of radial portions along its length extending outward from a centerline of the body.
Niles teaches an apparatus for protecting an electrical power system in which the body of the retaining pin (Fig. 8) has a plurality of radial portions (70) along its length extending outward from a centerline of the body (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device according to known methods to incorporate the teachings of Niles to employ a known structure in the assembly in order to prevent the pin from being slid backwards out of the opening as taught by Niles (¶ [0048]).
Regarding claim 2, the combination of Lynch and Niles further teaches the plurality of radial portions comprises a plurality of circular ribs (Fig. 8 of Niles).
Regarding claim 3, the combination of Lynch and Niles further teaches the plurality of radial portions comprises a plurality of circular skirts having sides that taper away from the centerline of the body (Fig. 8 of Niles).
Regarding claim 4, the combination of Lynch and Niles further teaches there are at least two radial portions between the nose and the ring (Fig. 8 of Niles).
Regarding claim 5, the combination of Lynch and Niles further teaches there are at least six radial portions between the nose and the ring (Fig. 8 of Niles).
Regarding claim 6, the combination of Lynch and Niles further teaches a diameter of the radial portions is less than a diameter of the retaining hole of the insulating structure (Fig. 14).
Regarding claim 7, Lynch further teaches the insulating structure at least partially covers a wire conducting a voltage (Fig. 13).
Regarding claim 8, Lynch further teaches there are a plurality of retaining holes in the insulating structure for receiving a plurality of retaining pins (Fig. 14).
Regarding claim 9, Lynch further teaches the pin is located below the conductor (Fig. 14).
Regarding claim 10, the combination of Lynch and Niles further teaches the body and the radial portions are one of circular or oval (Fig. 8 of Niles).
Regarding claim 11, Lynch discloses a device (¶ [Abstract]) for retaining an insulating structure over a conductor (52) in high voltage applications, the insulating cover having a retaining hole (where 30 is inserted), the device comprising: a retaining pin (30) formed of an insulating material (¶ [0040]), the retaining pin being configured to be inserted through the retaining hole to prevent the insulating structure being inadvertently removed from over the conductor (¶ [0048]), the retaining pin having a grasping ring (34) at one end configured for receiving a tool at an end of a hot stick for inserting the pin in the retaining hole and removing the pin from the retaining hole (¶ [0048]), the retaining pin having a nose (36) at its other end, the nose being resiliently collapsible upon a compressive pressure being applied to the nose, a maximum width of the nose being greater than a diameter of the retaining hole (¶ [0043]), the retaining pin having a body extending between the nose and the grasping ring (Fig. 5).
Lynch fails to disclose the body having a plurality of radial portions along its length extending outward from a centerline of the body.
Niles teaches an apparatus for protecting an electrical power system in which the body of the retaining pin (Fig. 8) has a plurality of radial portions (70) along its length extending outward from a centerline of the body (Fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lynch’s device according to known methods to incorporate the teachings of Niles to employ a known structure in the assembly in order to prevent the pin from being slid backwards out of the opening as taught by Niles (¶ [0048]).
Regarding claim 12, the combination of Lynch and Niles further teaches the plurality of radial portions comprises a plurality of circular ribs (Fig. 8 of Niles).
Regarding claim 13, the combination of Lynch and Niles further teaches the plurality of radial portions comprises a plurality of circular skirts having sides that taper away from the centerline of the body (Fig. 8 of Niles).
Regarding claim 14, the combination of Lynch and Niles further teaches there are at least two radial portions between the nose and the ring (Fig. 8 of Niles).
Regarding claim 15, the combination of Lynch and Niles further teaches there are at least six radial portions between the nose and the ring (Fig. 8 of Niles).
Regarding claim 16, the combination of Lynch and Niles further teaches a diameter of the radial portions is less than a diameter of the retaining hole of the insulating structure (Fig. 14).
Regarding claim 17, Lynch further teaches the insulating structure at least partially covers a wire conducting a voltage (Fig. 13).
Regarding claim 18, Lynch further teaches there are a plurality of retaining holes in the insulating structure for receiving a plurality of retaining pins (Fig. 14).
Regarding claim 19, the combination of Lynch and Niles further teaches the body and the radial portions are one of circular or oval (Fig. 8 of Niles).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/           Examiner, Art Unit 2833                                                                                                                                                                                             

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833